DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3-5, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because the abstract is the first page of a PCT application rather than a single paragraph on a separate sheet as required. Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: debug interface means, bus interface means, a plurality of storage element means, and a metadata storage element means in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 12-16, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10078113 B1 - hereinafter "Usgaonkar".

With respect to claim 1, Usgaonkar teaches,
Debug access port circuitry comprising: a debug interface to receive commands from a debugger; - "The integrated logic analyzer circuit 140 is configured to capture, in response to a trigger event, samples of data signals communicated on the data bus included in the logic circuit 150. As previously described, the trigger event may be, for example, the receipt of a debug control signal (command) from a software-based debugging tool 112 running on a computing system 110 coupled to the integrated logic analyzer circuit 140 via a debug data link 120." (col. 4:28-35; Fig. 1). "The integrated logic analyzer circuit 210 includes a debug interface 220, configured to communicate with a hardware or software debugging tool via a debug data link (e.g., JTAG)." (col. 5:40-43; Fig. 2)
a bus interface to couple to a bus to enable the debugger to access a memory system of a device, the device operating on data formed of data granules having associated metadata items, and the bus interface enabling communication of both the data granules and the metadata items over the bus between the memory system and the bus interface; - "The system includes an IC package 130 (device) having an integrated logic analyzer circuit 140 connected to a logic circuit 150 (system) having a data bus." (col. 4:25-28; Fig. 1). Logic circuits includes memory (col. 1:7-42). "FIG. 2 shows an example integrated logic analyzer circuit. In this example, the integrated logic analyzer circuit 210 includes a data bus monitor circuit 230 (bus interface) configured to capture samples of data signals (data granules) on a data bus in response to a debug control signal." (col. 4:53-57; Fig. 2) "In some implementations, the data bus debug metadata." (col. 5:37-39). "The control circuit 240 is configured to retrieve the samples of the data signals and debug metadata from the storage circuit 260 and output the retrieved samples and debug metadata via the debug interface 220." (col. 5:52-55). "The integrated logic analyzer circuit 140 communicates the samples of the data signals and a set of metadata including the determined characteristics of the data signals to the debugging tool 112 via the debug data link 120." (col. 4:43-47; Fig. 2)
a plurality of storage elements accessible via the commands issued from the debugger, such that the accesses performed within the memory system via the bus interface are controlled in dependence on the storage elements accessed by the commands; - "The debugging tool may communicate debug control signals (commands) to the integrated logic analyzer circuit in response to user input." (col. 4:14-16). "The control circuit 240 (storage element) is coupled to the debug interface and data bus monitor circuit 230. The control circuit 240 is configured to provide a trigger signal to the data bus monitor circuit 230 to initiate capturing of samples of the data signals. The control circuit may provide the trigger signal in response to a trigger event, such as the receipt of a debug control signal via the debug interface 220 or detection of a protocol violation by the protocol compliance circuit 250 (e.g., as indicated by the violation detect signal). The control circuit 240 is configured to retrieve the samples of the storage element) and output the retrieved samples and debug metadata via the debug interface 220." (col. 5:43-55; Fig. 2)
at least one of the storage elements comprising a metadata storage element to store a plurality of metadata items; and - "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, the data bus monitor circuit 230 stores the samples, start and end positions, and the performance metrics in a storage circuit 260 (metadata storage element)." (col. 5:5-10; Fig.2) "For ease of reference, the transaction start/end positions, performance metrics, and/or violation status data may be jointly or individually referred to as debug metadata." (col. 5:37-39).
wherein the debug access port circuitry is responsive to at least one command from the debugger to perform an access to the memory system - "The integrated logic analyzer circuit 140 is configured to capture, in response to a trigger event, samples of data signals communicated on the data bus included in the logic circuit 150 (system). As previously described, the trigger event may be, for example, the receipt of a debug control signal (command) from a software-based debugging tool 112 running on a computing system 110 coupled to the integrated logic analyzer circuit 140 via a debug data link 120." (col. 4:28-35; Fig. 1). Logic circuits includes memory (col. 1:7-42); in order to transfer at least one of the plurality of metadata items between the metadata storage element and the memory system. - This limitation recites an intended result and, as such, does not limit interpretation of the access operation. Given that Usgaonkar issues a debug control signal to capture data signals from logic circuit 150, the capturing can be for the same purpose as the intended result.

With respect to claim 7, Usgaonkar teaches, 
wherein the plurality of storage elements further comprises one or more access trigger elements which, when accessed via a command from the debugger, cause an access to the memory system to be initiated by the debug access port circuitry. - "The control circuit 240 (storage element) is coupled to the debug interface and data bus monitor circuit 230. The control circuit 240 is configured to provide a trigger signal to the data bus monitor circuit 230 to initiate capturing of samples of the data signals. The control circuit may provide the trigger signal in response to a trigger event, such as the receipt of a debug control signal (command) via the debug interface 220 or detection of a protocol violation by the protocol compliance circuit 250 (e.g., as indicated by the violation detect signal). The control circuit 240 is configured to retrieve the samples of the data signals and debug metadata from the storage circuit 260 and output the retrieved samples and debug metadata via the debug interface 220." (col. 5:43-55; Fig. 2)

With respect to claim 10, Usgaonkar teaches, 
wherein the debug access port circuitry is arranged to initiate, via the bus interface, access operations from a set of supported access operations, in dependence on the commands received from the debugger. - "FIG. 2 shows an example integrated logic analyzer circuit. In this example, the integrated logic analyzer circuit 210 includes a data bus monitor circuit 230 (bus interface) configured to capture samples of data signals (data granules) on a data bus in response to a debug control signal (command)." (col. 4:53-57; Fig. 2) "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, The integrated logic analyzer circuit 140 communicates the samples of the data signals and a set of metadata including the determined characteristics of the data signals to the debugging tool 112 via the debug data link 120." (col. 4:43-47; Fig. 2)

With respect to claim 12, Usgaonkar teaches, 
wherein the set of supported access operations comprises one or more of the following read operations:
a read operation to read a metadata item from the memory system and to store the value of that read metadata item in the metadata storage element, and to additionally read at least a portion of the associated data granule from the memory system; - "FIG. 2 shows an example integrated logic analyzer circuit. In this example, the integrated logic analyzer circuit 210 includes a data bus monitor circuit 230 (bus interface) configured to capture samples of data signals (data granules) on a data bus in response to a debug control signal (command)." (col. 4:53-57; Fig. 2) "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, the data bus monitor circuit 230 stores the samples, start and end positions, and the performance metrics in a storage circuit 260." (col. 5:5-10; Fig.2) "For metadata storage element) and output the retrieved samples and debug metadata via the debug interface 220." (col. 5:52-55). "The integrated logic analyzer circuit 140 communicates the samples of the data signals and a set of metadata including the determined characteristics of the data signals to the debugging tool 112 via the debug data link 120." (col. 4:43-47; Fig. 2)

With respect to claim 13, Usgaonkar teaches, 
wherein each metadata item comprises one or more bits. - "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, the data bus monitor circuit 230 stores the samples, start and end positions, and the performance metrics in a storage circuit 260." (col. 5:5-10; Fig.2) "For ease of reference, the transaction start/end positions, performance metrics, and/or violation status data may be jointly or individually referred to as debug metadata." (col. 5:37-39).

With respect to claim 14, Usgaonkar teaches, 
wherein each metadata item is a capability tag identifying whether the associated data granule specifies a capability. - "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, the data bus monitor circuit 230 stores the debug metadata." (col. 5:37-39).

With respect to claim 15, Usgaonkar teaches, 
wherein each metadata item is an allocation tag identifying an allocation policy of the associated data granule. - "In some implementations, the data bus monitor circuit 230 may also determine various performance metrics such as throughput, latency, beat count, byte count, idle cycle count, etc. In this example, the data bus monitor circuit 230 stores the samples, start and end positions, and the performance metrics in a storage circuit 260." (col. 5:5-10; Fig.2) "For ease of reference, the transaction start/end positions, performance metrics, and/or violation status data may be jointly or individually referred to as debug metadata." (col. 5:37-39).

With respect to claim 16, Usgaonkar teaches, 
wherein the debug interface is one of a...JTAG. - "The integrated logic analyzer circuit 210 includes a debug interface 220, configured to communicate with a hardware or software debugging tool via a debug data link (e.g., JTAG)." (col. 5:40-43; Fig. 2)

With respect to claim 21, Usgaonkar teaches, 
A method of operating debug access port circuitry comprising:
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 22, Usgaonkar teaches, 
Debug access port circuitry comprising: - Fig. 2.
The remaining limitations are rejected for the same reasons given for analogous claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view of US 20100192026 A1 - hereinafter "Abadi".

With respect to claim 2, Usgaonkar does not explicitly teach, 
at least one of the storage elements comprises a memory address storage element to store an indication of a memory address to be accessed; and
the debug access port circuitry is arranged to reference the memory address storage element to determine a location within the memory system at which to access the at least one of the plurality of metadata items.
However, in analogous art for error detection, Abadi teaches:
"Another implementation issue that may arise is how to store the metadata. Metadata exists on a per-thread basis, and thus the data may be stored in a way that leverages per-thread structures that already exist--e.g., by storing the metadata in a location that is saved on a per-thread basis as part of a thread's context. For example, the metadata may be stored at some location in memory, and a pointer to the metadata may be stored in an MMX register. Since such registers are saved as part of a thread's context, the active thread can access the pointer to its metadata using the pointer contained in the register." [0057]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Abadi's teachings because doing so would provide Usgaonkar's system with the ability to implement efficient runtime checks on pointers, as suggested by Abadi [0003].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view of US 5287511 A - hereinafter "Robinson".

With respect to claim 6, Usgaonkar does not explicitly teach, 
wherein the metadata storage element is arranged as a shift register structure such that shift operations are used to add metadata items into the metadata storage element during read accesses from the memory system, and to output metadata items from the metadata storage element during write accesses to the memory system.
However, in analogous art for shift registers, Robinson teaches:
"On its input side, the access port 900 receives serial data as well as a clock and strobe signal from the development host computer. The data is arranged by the shift register 910 and stored in buffer 920 until the access port is granted time division access to the data RAM bus 125 or the program RAM bus 155."
"On the output side, data received via the program RAM bus 155 or the data RAM bus 125 is forwarded via demultiplexer 940 to a shift register 950. The shift register 950 effects a parallel to serial conversion of the data so that serial data may be output together with an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Robinson's teachings because doing so would provide Usgaonkar's system with the ability to efficiently divide processing tasks, as suggested by Robinson (Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view of US 20090222692 A1 - hereinafter "Robertson".

With respect to claim 8, Usgaonkar does not explicitly teach, 
wherein the plurality of storage elements further comprises a mode control storage element accessible via a command from the debugger to identify a type of access operation to be performed when said one or more access trigger elements are accessed.
However, in analogous art for debugging, Robertson teaches:
"FIG. 18 illustrates one embodiment of external debug command register 33 of FIG. 2. External debug command register 33 receives debug commands via the debug port from a hardware debugger, such as, for example, external debug circuitry 14. External debug command register 33 includes a read/write command field 250 and a register select field 254. In the illustrated embodiment, read/write command field 250 is a single bit field and register select field 254 includes 7 bits." [0054]
"FIG. 19 shows, in a tabular form, functionality of external debug command register 33 of FIG. 18, in accordance with one embodiment of the present invention. Read/write command If the read/write command bit is 0, then the data associated with the external debug command is written into the register specified by register select field 254. If the read/write command bit is 1, then the data contained in the register specified by register select field 254 is read. In one embodiment, the read/write command bit is ignored for read-only or write-only registers. Register select field 254 defines which register is the source register for a read operation or the destination register for a write operation." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Robertson's teachings because doing so would provide Usgaonkar's system with the ability to facilitate the debugging of software debuggers, as suggested by Robertson [0005].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view of US 20140173378 A1 - hereinafter "O'Conner".

With respect to claim 11, Usgaonkar does not explicitly teach, 
wherein the set of supported access operations comprises one or more of the following write operations:
a write operation to write at least a portion of a data granule to the memory system, updating a value of the associated metadata item to a default value.
However, in analogous art for memory management, O'Conner teaches:
"In response to such a write operation, the process 300 writes the requested data to the appropriate independent memory channel or channels (block 308) and updates the associated parity bits (block 310) as needed." [0036]
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view US 20170344512 A1 - hereinafter "Jen".

With respect to claim 17, Usgaonkar teaches, 
a command received at the debug interface - "The integrated logic analyzer circuit 140 is configured to capture, in response to a trigger event, samples of data signals communicated on the data bus included in the logic circuit 150. As previously described, the trigger event may be, for example, the receipt of a debug control signal (command) from a software-based debugging tool 112 running on a computing system 110 coupled to the integrated logic analyzer circuit 140 via a debug data link 120." (col. 4:28-35; Fig. 1). "The integrated logic analyzer circuit 210 includes a debug interface 220, configured to communicate with a hardware or software debugging tool via a debug data link (e.g., JTAG)." (col. 5:40-43; Fig. 2)
Usgaonkar does not explicitly teach wherein the plurality of storage elements exist within an address space, and a command 
However, in analogous art for electrical coupling, Jen teaches:
In some implementations, all status and control register transactions may contain a command. For write and read commands, the transaction can further include the associated register address. For writes and read completions, the transaction can also contain data (identifying contents of the register). As a result, the number of cycles it takes to transfer a transaction across the interface can be deduced from the command type. For instance, the example transaction shown in FIG. 9 involves a write command 905 transferred across an 8-bit serial interface, assuming a 4-bit command, 32-bit registers, and 12-bit address space, that is completed in 6 cycles (or UIs)." [0063]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Jen's teachings because doing so would provide Usgaonkar's system with the ability to produce integrated circuits that benefit from better energy efficiency and energy conservation, as suggested by Jen [0017].

With respect to claim 18, Usgaonkar does not explicitly teach, 
wherein the plurality of storage elements comprise a plurality of registers.
However, in analogous art for electrical coupling, Jen teaches:
"An apparatus is provided that includes a set of registers, and an interface of a computing block." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Jen's teachings because doing so would provide Usgaonkar's system with the ability to produce integrated circuits that benefit from better energy efficiency and energy conservation, as suggested by Jen [0017].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 10078113 B1 - hereinafter "Usgaonkar", in view of US 20140095932 A1 - hereinafter "Mangano".

With respect to claim 19, Usgaonkar does not explicitly teach, 
wherein the debug access port circuitry is responsive to commands from the debugger to initiate, via the bus interface, multiple iterations of an access operation, for each iteration the memory address indication stored in the memory address storage element being incremented.
However, in analogous art for debugging, Mangano teaches:
"Moreover, in various embodiments, when the debug unit DE is configured as a data-reception point, the debug unit DE can also request autonomously data from a destination. For example, in one embodiment, an initial address inside the memory or memories 20 may be specified, and the debug unit DE subsequently reads the data saved at the respective addresses in said memory, for example incrementing automatically the address after each reading operation." [0075]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Usgaonkar with Mangano's teachings because doing so would provide Usgaonkar's system with the ability to "provide a debugging mechanism that enables better analysis of operation of an integrated system", as suggested by Mangano [0034].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140201403 A1 - "Debug Control Circuit".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192